Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 26, 31 and 34 have been amended as requested in the amendment filed on January 10, 2022. Following the amendment, claims 24-46 are pending in the instant application.
2.	Claims 37-46 stand withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03 and reasons of record in section 3 of Paper mailed on July 09, 2021.
3.	Claims 24-36 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on January 10, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
7.	Claims 24 and claim 31 stand vague and indefinite for reasons of record in section 8 of Paper mailed on July 09, 2021. At pp. 11-14 of the Response, Applicant traverses the rejection on the premises that, “[U]nder quantitative binding conditions, anti-Alpha-Synuclein antibody binds to Alpha- Synuclein protein expressed by each PBMC such that the number of antibody bound to an individual PBMC is proportional to the PBMC’s expression level of protein. The flow cytometer detects a label that tags the antibody and the amount of label detected is proportional to the amount of protein expression”. Applicant further cites general prior art on cytometry and explains units to detect a fluorochrome. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
Claims 24 and claim 31 specifically recite limitation “conditions to bind said anti-Alpha-Synuclein antibody quantitatively to Alpha-Synuclein protein, whereby incubated PBMCs are immunostained by their expression of Alpha-Synuclein”. Thus, in order to practice Applicant’s invention, one of skill in the art must have a clear understanding what specific, active, objective and repeatable steps to take to meet the limitations of the claims. Currently, the claims are absent of any specific “conditions” under which the anti-Alpha-Synuclein antibody binds “quantitatively to Alpha-Synuclein protein” so that the “incubated PBMCs are immunostained by their expression of Alpha-Synuclein”. It is well known in the art that antibodies bind to corresponding antigens under some conditions. The specification does not define those conditions that allow the antibodies to bind “quantitatively to Alpha-Synuclein protein” and to immunostain the incubated PBMCs “by their expression of Alpha-Synuclein”. This renders the claims indefinite and the metes and bounds of the claimed subject matter cannot be defined.

In the instant case, the claims recite incubating step but then define the outcome of the incubation by functional language, such as a specific desired effect. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by “conditions to bind said anti-Alpha-Synuclein antibody quantitatively to Alpha-Synuclein protein, whereby incubated PBMCs are immunostained by their expression of Alpha-Synuclein”. 
Moreover, in the instant case, Applicant argues that quantitative binding is well-known and routine and cites prior art articles to support the argument. However, when arguing 101 rejection, see section 10 below, Applicant appears to be expressing an opposite opinion that these specific steps are novel and unique. This effectively demonstrates multiple interpretation of the subject matter of claims 24 and 31 and supports the instant rejection. 
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit recently stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
8.	Similarly to above, claims 24 and 31 are indefinite for reasons of record in section 9 of Paper mailed on July 09, 2021. Applicant’s explanation of flow cytometry beams and anatomy of PMBC at pp. 14-19 is fully appreciated and not disputed. However, while the description of what is claimed might be outstanding, the claims are of primary importance, in effort to ascertain precisely what is patented, see Phillips v. AWH, 415 F. 3d 1303, 1312 (Fed. Cir. 2005) (“it is a ‘bedrock principle’ of patent law that the claims define the invention to which the patentee is entitled to the right to exclude”). See also In re Hiniker, 150 F. 3d 1362, 1369 name of the game is the claim”). The Examiner maintains that reciting a device, flow cytometer, by reference to what it can or cannot perform does not clearly impose any meaningful limitation on the claimed subject matter and the discerning boundaries of the claims remain subject to multiple interpretation, and thus indefinite. Applicant is advised to rewrite the claims so that every element of the claims is presented using clear inambiguous language so that there is no uncertainties what it means. 
9.	Claims 25-30 and 32-36 are indefinite for being dependent from indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 24-36 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 6 of Paper mailed on September 08, 2020, section 8 of Paper mailed on January 11, 2021 and in section 15 of Paper mailed on July 09, 2021.  Method claim(s) 24-36, directed to diagnosis of synucleinopathy, set forth laws of nature by reciting relationship between changes in the levels of naturally occurring factors and the pathology itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons that follow.
At pp. 27-30, Applicant traverses the rejection on the premises that, “the claimed methods are directed to the preparation of peripheral blood mononuclear cells (PBMCs) by a new and useful laboratory technique involving at least fixing, permeabilizing, and 
Present independent claims 24 and 31 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, see reasons of record in sections 7 and 8 earlier. While traversing the indefiniteness rejection, Applicant specifically pointed out that the steps of the claims are well-known in the art and cited prior art of record to support the generally known techniques. Therefore, Applicant’s current argument that the steps are not routine and conventional but instead novel, unique, and as such represent significantly more, appear to be in conflict with the prior argument. The Examiner maintains that steps of collecting blood samples, isolating PBMC, fixing and permeabilizing PBMC and determining the expression level of proteins by using commercially available antibody that binds to the protein represent routine steps well-known in the art. If it is Applicant’s position that any of the steps are unique and novel, rewriting the claims in a format that satisfies the requirement of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in an intelligible clearly understood language might 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

	
	Conclusion
11.	No claim is allowed.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
February 18, 2022